WHEELER, District Judge.
These are gloves with three rows of embroidery, each of a single cord, but passing more than once throughout the decoration. Paragraph 445 provides for an additional duty “on all gloves stitched or embroidered with more than three single strands or cords,” of 40 cents per dozen pairs. The addition is to cords, and not to turns or directions of the same cord. Here are but three cords. In Wertheimer v. U. S. (C. C.) 65 Fed. 186, on appeal, Id., 5 C. C. A. 107, 55 Fed. 281, the gloves “had more than three single strands or cords in the embroidery,” while these have not.
Decision affirmed.